DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/980,052 05/15/2018 now abandoned,
15/980,052 is a CON of 14/633,605 02/27/2015 now abandoned,
14/633,605 claims priority to 61/946,124 02/28/2014.

Election/Restriction
Claim(s) 1-34 is/are generic to the following disclosed patentably distinct species:
Species of JAK1 selective inhibitor: applicant is required to elect a single
species (i.e., one single compound) of JAK1 selective inhibitor as recited in
claim 3. Applicants should identify their elected compound by its proper chemical
name and provide the molecular structure for clarity. For example {1-{ 1-[3-fluoro-
2-(trifluoromethyl)isonicotinoyl]piperidin-4-yl}-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-
yl)-1 H-pyrazol-1-yl]azetidin-3-yl}acetonitrile, having the structure below (Compound 5).

Disease/disorder: Applicant is required to elect a single disease/disorder for the
method of treatment through the use of the claimed compounds (for example
myelodysplastic syndrome, unclassified (MDS-U), as per claim 9).

Additional therapeutic agents: applicant is required to elect a single additional
therapeutic agent as recited in claims 13-18, for example 5-azacytidine, as per
claim 14.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The JAK1 selective disorder species are independent or distinct because the individual species are independent or distinct because the recited species encompass the treatment of patentably distinct, non-overlapping patient populations. For example, 3-[1-(6-chloropyridin-2-yl)pyrrolidin-3-yl] -3-[4-(7H-pyrrolo [2,3-d]pyrimidin-4-yl)- 1 H-pyrazol-1-yl]propanenitrile is distinct from and does not overlap in scope with 4- {3-(cyanomethyl)-3-[4-(7H-pyrro lo [2, 3-d]pyrimidin-4-yl)-1 H-pyrazo 1-1- yl]azetidin-1-yl} -2, 5-difluoro-N-[(1 S)-2,2,2-trifluoro- 1 -methylethyl]benzamide, and vice versa, by virtue of their differing chemical structures.
The diseases/disorders species are independent or distinct because the individual species are independent or distinct because the recited species encompass the treatment of patentably distinct, non-overlapping patient populations. Unless applicant can demonstrate otherwise, for example, treating a patient having refractory cytopenia with unilineage dysplasia (RCUD) is distinct from and does not overlap in scope with the treatment of a patient with refractory anemia with ring sideroblasts (RARS), and vice versa.
The additional therapeutic agent species are independent or distinct because the individual species are independent or distinct because the recited species encompass the treatment of patentably distinct, non-overlapping patient populations. vice versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699